UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1201


MICHAEL G. CAPPS,

                    Plaintiff - Appellant,

             v.

OCONEE COUNTY SHERIFF’S OFFICE; MIKE CRENSHAW; KEVIN DAVIS;
JEFF UNDERWOOD; BRIAN LONG; JUSTIN PELFREY; JOSH LABRECQUE;
THE SOUTH CAROLINA INSURANCE RESERVE FUND; CHRIS
LOMBARD; ANN MACON SMITH,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Kevin Frank McDonald, Magistrate Judge. (8:18-cv-01434-DCC)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael G. Capps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael G. Capps seeks to appeal the magistrate judge’s report recommending

that Defendants’ motion for summary judgment be granted and his motions for summary

judgment be denied in his 42 U.S.C. § 1983 (2012) civil rights action. This court may

exercise jurisdiction only over final district court orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral district court orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

The report Capps seeks to appeal is neither a final district court order nor an appealable

interlocutory or collateral district court order. Accordingly, we dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2